Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the communications filed on 08/30/2019.
Claims 1-21 are currently pending and have been examined.
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7 and 8-13, drawn to methods for accessing graph information corresponding to multiple delivery providers and delivery routes, and identifying bottlenecks in the graph information, classified in CPC class G01C 21/34. 
Claims 14-21, drawn to a method for accessing graph information corresponding to multiple delivery providers and delivery routes to be taken, and identifying possible market share augmentation for the delivery providers using the graph information, classified in CPC class G06Q 30/02.

	Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility from subcombination II for the following reasons. Subcombination I is directed to identifying bottlenecks using graph information, notifying affected delivery providers of the identified bottlenecks, and rerouting vehicles of the affected delivery providers based on the identified bottlenecks. Subcombination II is instead directed to identifying possible market share augmentation for delivery providers using graph information, where market share augmentation relates to leveraging “market share and customer data […] for cross-sell or upsell as well as re-selling data or insights from them to other companies” (¶ [0036], Applicant’s Specification). Essentially, subcombination I is directed towards identifying a bottleneck which is “any inefficiency in the graph that could cause a delay” (¶ [0044], Applicant’s Specification), and subcombination II is directed towards identifying opportunities for augmenting a delivery provider’s market share in order to, for example, “increase market share in certain residential or commercial neighborhoods, which are frequent customers of a competitor delivery company” (¶ [0037], Applicant’s Specification).  Therefore, subcombinations I and II do not overlap in scope, are not obvious variants, and each have separate utility. 
	Furthermore, there would be a serious search and/or examination burden if restriction were not required because Invention I would require search in at least CPC G01C 21/34 along with a unique text search, and Invention II would require search in at least CPC G06Q 30/02along with a unique text search. 
	Restriction for examination purposes as indicated is therefore proper because the inventions listed in this action ca be shown to have utility by themselves, are independent or distinct for the reasons given above, and there would be a serious search and/or examination burden if restriction were not required. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628